UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4600


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

COMFORT AMA NYADZOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:10-cr-00329-TDS-1)


Submitted:   March 19, 2012                 Decided:   March 30, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greensboro, North Carolina; Tiffany D. Chadwick, WAKE
FOREST UNIVERSITY SCHOOL OF LAW, Winston-Salem, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Randall S.
Galyon, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Comfort     Ama    Nyadzor    pled      guilty   to    possession     with

intent to distribute heroin and was sentenced to eighty-seven

months in prison.            She now appeals her sentence, raising two

issues.       We affirm.



                                             I

               We review a sentence for reasonableness, applying an

abuse-of-discretion standard.                Gall v. United States, 552 U.S.

38, 51 (2007).            This review requires consideration of both the

procedural and substantive reasonableness of the sentence.                            Id.

We     first     determine       whether         the   district       court    correctly

calculated the defendant’s advisory Guidelines range, considered

the applicable 18 U.S.C.A. § 3553(a) (West Supp. 2011) factors,

analyzed        the   arguments           presented      by     the     parties,      and

sufficiently explained the selected sentence.                         United States v.

Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010).                       If the sentence is

free     of     procedural       error,     we    then   review       the     substantive

reasonableness of the sentence.                  Id.



                                             II

               Nyadzor claims, as she did in the district court, that

she was entitled to application of the safety valve.                              See 18

U.S.C.        § 3553(f)     (2006);       U.S.    Sentencing      Guidelines       Manual

                                             2
§ 5C1.2 (2010).          The safety valve directs district courts in

limited   circumstances           to   impose        a    sentence        pursuant      to    the

Sentencing     Guidelines         regardless         of     any     statutory      mandatory

minimum sentence.         See 18 U.S.C. § 3553(f).

            The      safety        valve           applies        only      when        certain

requirements       are    met.         Among       these     is     that    the    defendant

“truthfully       provided    to       the     Government         all      information        and

evidence the defendant has concerning the offense.”                                18 U.S.C.

§ 3553(f)(5);        USSG    § 5C1.2(a)(5).                  With       respect        to     this

requirement,       “[t]o     carry      [her]        burden,        the    defendant          must

persuade the district court that [s]he has made full, truthful

disclosure of information required by the safety valve.”                                    United

States v. Aidoo, ___ F.3d ____, ____, 2012 WL 641026, at *5 (4th

Cir.   Feb.    29,       2012).         The        safety    valve        “requires         broad

disclosure from the defendant; it is a tell-all provision that

requires the defendant to truthfully supply details of [her] own

culpability.”        Id. at *7. Because a district court’s decision

regarding eligibility for the safety valve presents a question

of fact, we review that decision for clear error.                            United States

v. Wilson, 114 F.3d 429, 432 (4th Cir. 1997).

            The    district        court      did    not     clearly       err    in    denying

Nyadzor’s     request        for       application          of      the     safety          valve.

Testimony at the sentencing hearing established that Nyadzor was

not entirely truthful with the Government.                              She was not, for

                                               3
instance, forthcoming with information about certain individuals

whose     telephone          numbers     were        stored        in    her      cell    phone.

Investigation revealed that several of these individuals were

involved in ongoing drug investigations; one had been arrested

in    Delaware    on     heroin       charges.          Additionally,           she      did   not

disclose the true sources of a large amount of cash discovered

at her residence.            The money was bundled in a manner consistent

with drug dealing.



                                               III

            Nyadzor          claims    that     her     sentence         was   unreasonable.

Because    she     was        sentenced        within        her     properly        calculated

Guidelines range of 87-105 months, we afford a presumption of

reasonableness to the sentence.                      See United States v. Go, 517

F.3d 216, 218 (4th Cir. 2008); Rita v. United States, 551 U.S.

338, 347 (2007).             After reviewing the record, we conclude that

Nyadzor    failed       to    rebut     this    presumption.              Specifically,        we

reject her contention that the sentence was unreasonable because

she almost qualified (having met four of the five requirements)

for application of the safety valve.                       We also find meritless her

contention       that     she     was     unable        to        meet   the      Government’s

expectations      of     cooperation       because           of    mental      and    emotional

illness.     Nothing in the record supports a finding that she had

any   mental     problem       that     would       have     impacted       her      ability   to

                                                4
comprehend either the need to cooperate fully or her ability to

so cooperate.



                                 IV

          We therefore affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the material before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                 5